    Case 5:20-cv-03178-SAC Document 11 Filed 09/13/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ANGELO ORTEGA-CADELAN,

                              Petitioner,

            v.                                         CASE NO. 20-3178-SAC

DON LANGFORD,


                              Respondent.


                            MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. The court conducted an initial screening of this matter and

entered an order to show cause directing petitioner to show why this

matter should not be dismissed due to his failure to file it within

the one-year limitation period. Petitioner did not respond within the

time allowed, and the court dismissed the petition on August 13, 2020.

On July 29, 2021, nearly a year later, petitioner filed a motion for

relief from judgment. The court denied that motion on August 2, 2021.

Petitioner then filed the present motion for reconsideration, and the
court allowed him to show cause why the dismissal in this matter should

be set aside. The court construes the motion and response to seek

equitable tolling of the limitation period based on extenuating

circumstances.

      Petitioner’s response states that he lost contact with the

prisoner who first assisted him, that he thought the earlier petition

he filed1 would be reinstated after his exhaustion of state remedies,
that he and another prisoner who helped him were separated during the

1 Case No. 09-3284, Ortega-Cadelan v. Goddard, was dismissed without prejudice on
February 10, 2010, to allow petitioner to exhaust state court remedies.
     Case 5:20-cv-03178-SAC Document 11 Filed 09/13/21 Page 2 of 4




COVID pandemic, that during 2020 and 2021, the prison library often

was closed, and that due to his accent, he had difficulty finding help

from other prisoners.

                                      Analysis

      Petitioner’s motion for reconsideration is governed by Local

Rule 7.3(b), which allows a party to seek reconsideration of a

non-dispositive order. To obtain relief, the motion must be based upon

an intervening change in the controlling law, the availability of new

evidence, or the need to correct clear error or prevent manifest

injustice. D. Kan. R. 7.3(b).

      The one-year limitation period of 28 U.S.C. § 2244(d) “is not

jurisdictional and ... may be subject to equitable tolling.” Miller

v. Marr, 141 F.3d 976, 978 (10th Cir. 1998). A habeas petitioner “is

entitled to equitable tolling only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland

v.   Florida,    560       U.S.    631,    649    (2010)   (citation       omitted).

Such tolling is       “a    rare     remedy      to   be   applied    in    unusual
circumstances.” Al-Yousif v. Trani, 779 F.3d 1173, 1179 (10th Cir.

2015) (quoting Yang v. Archuleta, 525 F.3d 925, 929 (10th Cir. 2008)).

Petitioner      has    the        burden    to    show     specific    facts     to

support equitable tolling. Yang, 525 F.3d at 928.

      First, to the extent petitioner seeks tolling on the ground that

he did not understand when the limitation period ran and that he

thought his earlier habeas action would be reinstated after he

exhausted state remedies, he is not entitled to relief. It is settled
in the Tenth Circuit that a petitioner’s ignorance of the law does

not excuse the failure to timely file a habeas petition. Marsh v.
   Case 5:20-cv-03178-SAC Document 11 Filed 09/13/21 Page 3 of 4




Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)(“It is well established

that ignorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse prompt filing.”); Rojas-Marceleno v.

Kansas, 765 F. App’x 428, 433 (10th Cir. 2018)(“A petitioner’s lack

of legal knowledge or inability to afford an attorney generally does

not merit equitable tolling.”).

     Likewise, a petitioner’s “claim of insufficient access to

relevant law … is not enough to support equitable tolling.” Gibson

v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000)(citing Miller v. Marr,

141 F.3d 976, 978 (10th Cir. 1998)). Therefore, the petitioner’s

limited access to the prison law library and equipment does not warrant

equitable tolling.

     Finally, petitioner asserts as grounds for equitable tolling the

facts that he has a thick accent, making him difficult to understand,

and that he is not proficient in English. In some circumstances, a

language barrier can support equitable tolling. Yang, 525 F.3d at 930.

However,   because   petitioner    does   not   provide   specific   facts

describing his attempts to diligently pursue his claims and explaining
how he was prevented from timely filing this action due to the language

barrier, the court concludes he is not entitled to equitable tolling

on this ground.

     For these reasons, the court concludes petitioner is not entitled

to equitable tolling and denies the motion for reconsideration.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

reconsideration (Doc. 8) is denied. No certificate of appealability

will issue.
     IT IS SO ORDERED.

     DATED:   This 13th day of September, 2021, at Topeka, Kansas.
Case 5:20-cv-03178-SAC Document 11 Filed 09/13/21 Page 4 of 4




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
